    Case 1:19-cv-02241-LPS Document 18 Filed 02/17/21 Page 1 of 6 PageID #: 113




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE

DREXANA FIELDS,                    )
                                   )
                Plaintiff,         )
                                   )
        v.                         )                    Civil Action No. 19-2241-LPS-SRF
                                   )
THE DEPARTMENT OF SERVICES         )
FOR CHILDREN, YOUTH, AND THEIR )
FAMILIES CITY OF DOVER, and        )
JOSETTE DELLE DONNE MANNING, in )
her official capacity, and KRISTON )
LOWRY-SIMS, individually,          )
DOE DEFENDANTS (1-10),             )
                                   )
                Defendants.        )

                              REPORT AND RECOMMENDATION
    I.   INTRODUCTION

         Presently before the court in this civil rights action is a motion to dismiss for failure to

state a claim upon which relief can be granted pursuant to Federal Rule of Civil Procedure

12(b)(6), filed by The Department of Services for Children, Youth, and Their Families

(“DSCYF”), Josette Delle Donne Manning, in her official capacity (“Secretary Manning”), 1 and

Kriston Lowry-Sims, in her individual capacity (“Lowry-Sims”) 2 (collectively, “Defendants”). 3

(D.I. 10) For the following reasons, the court recommends GRANTING Defendants’ motion.



1
  The complaint makes no mention of defendant Josette Delle Donne Manning other than in the
case caption. (D.I. 1) Defendants aver that “Josette Delle Donne Manning is the Cabinet
Secretary for the DSCYF.” (D.I. 11 at 6)
2
  The complaint contains one allegation specific to Lowry-Sims, which states that she “is a
Family Service Specialist, employed by the State of Delaware Department of Services for
Children, Youth” and that “she was charged with sending out proper certified letters informing
individuals that they would be placed on the registry and their options for challenging such a
placement.” (D.I. 1 at ¶ 4)
3
  The briefing for the pending motion is as follows: Defendants’ opening brief (D.I. 11),
plaintiff’s answering brief (D.I. 14), and Defendants’ reply brief (D.I. 16).
    Case 1:19-cv-02241-LPS Document 18 Filed 02/17/21 Page 2 of 6 PageID #: 114




    II.   BACKGROUND 4

          Plaintiff Drexana Fields (“Ms. Fields”) filed this civil rights action against The

Department of Services for Children, Youth, and Their Families (“DSCYF”), Josette Delle

Donne Manning in her official capacity (“Secretary Manning”), Kriston Lowry-Sims in her

individual capacity (“Lowry-Sims”), and unknown Doe Defendants (1-10) on December 9, 2019.

(D.I. 1) The complaint alleges that Ms. Fields had been listed on the Delaware Child Protection

Registry (the “Registry”), formerly the “FACTS Central Registry,” as a result of an incident that

was investigated in November of 2000. (Id. at ¶¶ 9–39) Ms. Fields denies ever receiving notice

of or being given an opportunity to challenge her initial placement on the Registry in 2000 and

subsequent reclassification to Level IV status (the most severe classification) in 2003. (Id. at ¶¶

9, 16) Ms. Fields purchased a daycare in 2016. (Id. at ¶ 7) On December 18, 2017, Ms. Fields

claims she was first made aware that she was prohibited from employment in or ownership of a

childcare facility as a result of her Level IV status on the Registry. (Id. at ¶ 9) Ms. Fields alleges

in the complaint that she was deprived of her Due Process rights under the Delaware

Constitution and asserts § 1983 claims against the DSCYF, Secretary Manning, Lowry-Sims,

and unknown Doe Defendants (1-10). (Id. at ¶¶ 40–52)

III.      LEGAL STANDARD

          Rule 12(b)(6) permits a party to move to dismiss a complaint for failure to state a claim

upon which relief can be granted. See Fed. R. Civ. P. 12(b)(6). When considering a Rule

12(b)(6) motion to dismiss, the court must accept as true all factual allegations in the complaint




4
  The facts in this section are based upon allegations in the complaint, which the court accepts as
true for the purposes of the present motion to dismiss. See Umland v. Planco Fin. Servs., 542
F.3d 59, 64 (3d Cir. 2008).


                                                    2
 Case 1:19-cv-02241-LPS Document 18 Filed 02/17/21 Page 3 of 6 PageID #: 115




and view them in the light most favorable to the plaintiff. See Umland v. Planco Fin. Servs., 542

F.3d 59, 64 (3d Cir. 2008).

       To state a claim upon which relief can be granted pursuant to Rule 12(b)(6), a complaint

must contain a “short and plain statement of the claim showing that the pleader is entitled to

relief.” Fed. R. Civ. P. 8(a)(2). Although detailed factual allegations are not required, the

complaint must set forth sufficient factual matter, accepted as true, to “state a claim to relief that

is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007); see also Ashcroft

v. Iqbal, 556 U.S. 662, 663 (2009). A claim is facially plausible when the factual allegations

allow the court to draw the reasonable inference that the defendant is liable for the misconduct

alleged. See Iqbal, 556 U.S. at 663; Twombly, 550 U.S. at 555-56.

       The court’s determination is not whether the non-moving party “will ultimately prevail,”

but whether that party is “entitled to offer evidence to support the claims.” In re Burlington Coat

Factory Sec. Litig., 114 F.3d 1410, 1420 (3d Cir. 1997) (internal citations and quotation marks

omitted). This “does not impose a probability requirement at the pleading stage,” but instead

“simply calls for enough facts to raise a reasonable expectation that discovery will reveal

evidence of [the necessary element].” Phillips v. Cty. of Allegheny, 515 F.3d 224, 234 (3d Cir.

2008) (quoting Twombly, 550 U.S. at 556). The court’s analysis is a context-specific task

requiring the court “to draw on its judicial experience and common sense.” Iqbal, 556 U.S. at

679.

IV.    DISCUSSION

       During the course of briefing, Ms. Fields withdrew all of her claims against DSCYF.

(D.I. 14 at 4) However, Ms. Fields argues that her claims against Secretary Manning, Lowry-

Sims, and the Doe Defendants to should survive a motion to dismiss because the complaint




                                                  3
    Case 1:19-cv-02241-LPS Document 18 Filed 02/17/21 Page 4 of 6 PageID #: 116




alleges that they acted in bad faith and with gross and/or wanton negligence and are, therefore,

not entitled to qualified immunity for violating her constitutional rights of due process and the

right to employment. (D.I. 14 at 4, 14–15)

        Ms. Fields alleges in the complaint that during the course of investigating, purchasing,

and operating a childcare facility, she received a letter on December 18, 2017, stating that she

was prohibited from operating a childcare facility and providing childcare services. (See D.I. 1

at ¶¶ 7–9) However, fatal to Ms. Field’s claims is a stipulation she entered, through her counsel,

in which she resolved her claims arising from the Level IV classification, and such classification

was removed by Order of the Family Court of the State of Delaware on November 26, 2018 (the

“Family Court Order”), 5 thirteen months before she filed the instant suit. (D.I. 11-1)

Accordingly, as Defendants properly assert, the court lacks subject matter jurisdiction over Ms.

Fields’ complaint. (D.I. 16 at 4–5) Subject matter jurisdiction is lacking ab initio because as of

the date the complaint was filed no active case or controversy existed regarding any violation of

Ms. Fields’ constitutional rights. (See D.I. 11-1)

        “The existence of a case and controversy is a prerequisite to all federal actions, including

those for declaratory or injunctive relief.” Peachlum v. City of York, Pennsylvania, 333 F.3d

429, 433 (3d Cir. 2003) “If a claim does not present a live case or controversy, the claim is

moot, and a federal court lacks jurisdiction to hear it.” Mollett v. Leicth, 511 F. App’x 172, 173

(3d Cir. 2013) (quoting United States v. Gov’t of Virgin Islands, 363 F.3d 276, 284–85 (3d Cir.




5
 Defendants attached the Family Court Order as an exhibit to their opening brief. (D.I. 11-1)
The court may consider the Family Court Order here because it is an “item[] subject to judicial
notice.” See L.T. Associates, LLC v. Sussex Cty. Council, C.A. No. 11-774-MPT, 2013 WL
3998462, at *3 n.57 (D. Del. Aug. 5, 2013) (citing Buck v. Hampton Twp. Sch. Dist., 452 F.3d
256, 260 (3d Cir. 2006); S. Cross Overseas Agencies, Inc. v. Wah Kwong Shipping Grp. Ltd.,
181 F.3d 410, 426 (3d Cir. 1999)).


                                                 4
 Case 1:19-cv-02241-LPS Document 18 Filed 02/17/21 Page 5 of 6 PageID #: 117




2004)). “If the court determines at any time that it lacks subject-matter jurisdiction, the court

must dismiss the action.” Fed. R. Civ. P. 12(h)(3); see also Nesbit v. Gears Unlimited, Inc., 347

F.3d 72, 77 (3d Cir. 2003) (noting that the court may raise subject matter jurisdiction concerns

sua sponte). “The party asserting subject matter jurisdiction bears the burden of proving that it

exists.” Church of the Universal Bhd v. Farmington Twp. Supporters, 296 F. App’x 285, 288

(3d Cir. 2008).

       Ms. Fields does not raise any arguments or case authority in opposition to the Family

Court Order cited in the Defendants’ opening brief, thus waiving opposition. See vMedex, Inc. v.

TDS Operating, Inc., C.A. No. 18-1662-MN, 2020 WL 4925512, at *7 (D. Del. Aug. 21, 2020).

Furthermore, Ms. Fields has no individual causes of action against Secretary Manning, Lowry-

Sims, or the Doe Defendants, even if such claims could survive the Family Court Order, because

Ms. Fields never specified any facts in support of those claims, asking only in the briefing for an

opportunity to take discovery to develop such claims. (D.I. 1; D.I. 14 at 16–17) It is well-

accepted that a plaintiff must have a facially plausible claim to permit discovery, as discovery is

not a mechanism utilized at the outset of a case to save unsupported claims. See Sisk v. Sussex

Cty., C.A. No. 11-121-RGA-CJB, 2012 WL 1970879, at *12 (D. Del. June 1, 2012) (“[B]efore

[a] [p]laintiff is entitled to engage in discovery, she must state some facts that would support a

plausible claim; merely stating that such facts might be uncovered during discovery is

insufficient to survive a motion to dismiss.”) (citing Twombly, 550 U.S. at 563 n.8). Therefore,

the court recommends granting Defendants’ motion with prejudice.

 V.    CONCLUSION

       For the foregoing reasons, the court recommends GRANTING Defendants’ motion to

dismiss with prejudice. (D.I. 10)




                                                  5
 Case 1:19-cv-02241-LPS Document 18 Filed 02/17/21 Page 6 of 6 PageID #: 118




       This Report and Recommendation is filed pursuant to 28 U.S.C. § 636(b)(1)(B), Fed. R.

Civ. P. 72(b)(1), and D. Del. LR 72.1. The parties may serve and file specific written objections

within fourteen (14) days after being served with a copy of this Report and Recommendation.

Fed. R. Civ. P. 72(b)(2). The objection and responses to the objections are limited to ten (10)

pages each. The failure of a party to object to legal conclusions may result in the loss of the right

to de novo review in the District Court. See Sincavage v. Barnhart, 171 F. App’x 924, 925 n.1

(3d Cir. 2006); Henderson v. Carlson, 812 F.2d 874, 878–79 (3d Cir. 1987).

       The parties are directed to the court’s Standing Order For Objections Filed Under Fed. R.

Civ. P. 72, dated October 9, 2013, a copy of which is available on the court’s website,

http://www.ded.uscourts.gov.


Dated: February 17, 2021                                      _______________ _________
                                                              Sherry R. Fallon
                                                              United States Magistrate Judge




                                                  6
